               Case 1:19-cv-02087-VSB Document 27 Filed 03/05/20 Page 1 of 1


                                                                                                                   Reed Smith LLP
                                                                                                            599 Lexington Avenue
                                                                                                         New York, NY 10022-7650
C. Neil Gray                                                                                                  Tel +1 212 521 5400
Direct Phone: +1 212 231 2652                                                                                Fax +1 212 521 5450
Email: cgray@reedsmith.com                                                                                          reedsmith.com



March 5, 2020

VIA ECF

The Hon. Vernon S. Broderick
United States District Court                                                     3/6/2020
for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:     DHIP, LLC v. Fifth Third Bank, Case No. 19-cv-02087 (VSB)

Dear Judge Broderick:

We represent Defendant Fifth Third Bank (“Fifth Third”) in the above-referenced matter, and write
jointly with the consent of Plaintiff’s counsel, to respectfully request (1) permission for Defendant to file
a 50-page memorandum of law for its summary judgment motion and for Plaintiff to file a 30-page
memorandum of law; and (2) permission to move the filing deadline for our summary judgment motion
from March 12, 2020, to March 18, 2020.

First, the page extension is needed because this summary judgment motion involves an extensive
documentary record including thousands of pages of email and more than ten depositions, which must
be summarized and analyzed in the summary judgment briefing. In the prior related action, Case No. 13-
09078, Fifth Third filed a summary judgment motion, and that motion was approximately 50 pages too.

Second, because of the extensive record, the parties seek a short extension of the filing deadline for the
summary judgment motion, from March 12 to March 18, 2020. The requested extension would not
affect the opposition or reply dates.

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/ C. Neil Gray




          ABU DHABI • ATHENS • AUSTIN • BEIJING • BRUSSELS • CENTURY CITY • CHICAGO • DALLAS • DUBAI • FRANKFURT • HONG KONG
       HOUSTON • KAZAKHSTAN • LONDON • LOS ANGELES • MIAMI • MUNICH • NEW YORK • PARIS • PHILADELPHIA • PITTSBURGH • PRINCETON
             RICHMOND • SAN FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • TYSONS • WASHINGTON, D.C. • WILMINGTON
